Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose or make obvious the following features:
Claim 21:
selecting, by a computing device, a first content item within a first resource of a first application;
generating, at the computing device, responsive to selecting the first content item within the first resource of the first application, a set of data packets comprising a first referrer data associated with the first resource rendered by the computing device and a second referrer data associated with a second resource rendered by the computing device prior to rendering the first resource, the first content item including data used to cause the computing device to navigate from the first application to a second application associated with the first content item;
transmitting, by the computing device to a server, the set of data packets comprising the first referrer data and the second referrer data responsive to generating the set of data packets;
receiving, from the server at the second application on the computing device, the first referrer data and the second referrer data included in the set of data packets; and
providing, by the computing device, for display within the second application on the computing device, a content interface comprising a second content item selected using the first referrer data and the second referrer data.

Claim 31:
a computing device operably coupled to at least one memory and configured to:
select a first content item within a first resource of a first application;
generate, responsive to selecting the first content item within the first resource of the first application, a set of data packets comprising a first referrer data associated with the first resource rendered by the computing device and a second referrer data associated
with a second resource rendered by the computing device prior to rendering the first resource, the first content item including data used to cause the computing device to navigate from the first application to a second application associated with the first content item;
transmit, to a server, the set of data packets comprising the first referrer data and the second referrer data responsive to generating the set of data packets;
receive, from the server at the second application, the first referrer data and the second referrer data included in the set of data packets; and
providing, for display within the second application, a content interface comprising a second content item selected using the first referrer data and the second referrer data.

For example, Saxena (US 2015/0156061) discloses providing deep linking capability from any mobile app to any other mobile app in a way that is scalable. App configuration information (including deep link information) is programmatically accumulated and provided to mobile devices in a way that enables launching or linking to mobile apps to meet expressed information needs of users. In addition, online marketplaces are described that employ such techniques to enable a wide variety of transaction types, but does not expressly disclose the above claimed features. 
For example, Hanh (US 2015/0199442) discloses monitoring one or more activities performed by a user on one or more devices, determining one or more topics of interest based on the monitored activities, preference information, and information within a user network, retrieving information from one or more network sites relating to the one or more topics of interest, and providing the retrieved information to the user, but does not expressly disclose the above claimed features.
For example, Kushnirskiy (US 2003/0126311) discloses implementation of an Application Programming Interface (API) that enables platform independent plug-ins to work with browser applications. In one or more embodiments of the present invention, the API allows platform independent plug-ins to use XPCOM (Cross Platform Component Object Model), a technology that allows software components of different various programming languages to communicate. In one or more embodiments of the present invention, the API enables platform independent plug-ins to take advantage of existing BlackConnect and Scriptable Plug-In API technologies to integrate with the native plug-in API. Embodiments of the present invention ensures backward code compatibility by allowing the current platform independent plug-in API and browser API to remain unchanged. Furthermore, embodiments of the present invention enables platform independent plug-ins to communicate and use components created in native programming languages such as C++. This promotes component reuse and eases the development effort, but does not expressly disclose the above claimed features.
As such, claims 21 and 31 are in condition for allowance. 
Claims 22-30 and 32-40 depend from an allowable claim and are thus in condition for allowance for at least this reason.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A MUDRICK whose telephone number is (571)270-3374. The examiner can normally be reached 9am-5pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A MUDRICK/Primary Examiner, Art Unit 2194                                                                                                                                                                                                        4/22/2022